By the Court :
The question raised in the case seems.to have been settled by this court, in the case of Johnson v. Steadman, 3 Ohio, 94. In •that case it was decided that a person who has justified an act, *198upon the ground that he was a constable, might establish his official character by general reputation, and proof that he acted as such. We are not disposed to change the principle established in that case. In fact, we are satisfied that it is more consistent with the end of justice, than to establish a contrary rule of evidence. We do not say that such evidence is conclusive; but that, it is prima facie, and, unless contradicted, must be conclusive.